Britt, C.
Action to recover of the county of Del Norte the sum of two hundred and fifteen dollars, claimed as compensation for alleged services rendered hy plaintiff as a member of the county board of education. The superior court held that it had no jurisdiction of the cause of action, and on this ground sustained a demurrer to the complaint.
The sum involved being less than three hundred dollars, the only head of jurisdiction exercisable by the superior court to which plaintiff assigns the right of that court to entertain the action, is its original jurisdiction “in all cases in equity”; it being said that the cause is “ in the nature of a suit in equity.” We have been unable to discover that it possesses any qualities of such a suit. Whether mandamus lies to compel the county board of supervisors to allow the claim, or whether an action thereon may be maintained in the justices’ court, are questions not necessary to be now determined, and upon which, in the absence of fuller argument, we think no opinion should be expressed. The superior court has no jurisdiction of the present action, and the judgment should be affirmed.
Searls, C., and Haynes, C., concurred.
For the reasons given in the foregoing opinion the judgment is affirmed.
Harrison, J., Van Fleet, J., McFarland, J.